DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
	In claim 1, the limitation “a connection means” is being interpreted under 112(f).  The connection means is being interpreted from [0049] and [0054] of the specification to be “a clamp means comprising two clamp arms”, or “vacuum means and/or a tie belt means”.
	In claim 3, the limitation “a fixing means” is being interpreted under 112(f).  The fixing means is being interpreted from [0041] of the specification to be “a flexible, strong and lightweight form like for example a zipper, tie, lash, hook and loop fastener, shoe band form or any other easy fastener form.”
	In claims 5 and 17-19, the limitation “a weighting means” is being interpreted under 112(f).  The weighting means is being interpreted from [0048] of the specification to be “a weighting stripe and/or weighting cable”.
	In claim 7, the limitation “at least two fastening means” is being interpreted under 112(f).  The at least two fastening means is being interpreted from [0051] of the specification to be “each of the fastening means may comprise at least one bolt.”
	In claim 8, the limitation “a protection means” is being interpreted under 112(f).  The protection means is being interpreted from [0086] of the specification to be “a single neoprene layer”.
	In claim 9, the limitation “a head sealing means” is being interpreted under 112(f).  The head sealing means is being interpreted from [0059] of the specification to be “a tape”.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 5, 8, 9, 10, 12, 13, and 17-19 recite the limitation “if the water intrusion prevention system is mounted on the turbine blade”, it is unclear if the limitations that precede are actually required structure in the claim or if they are solely dependent if the water prevention system is actually mounted on a turbine blade.	
Claim 1 recites the limitation “if the water prevention system is mounted on the turbine blade”, it is unclear if the limitations that follow are actually required structure in the claim or if they are solely dependent if the water prevention system is actually mounted on a turbine blade.
if the water intrusion prevention system is mounted on the turbine blade
	Claims 2-20 depend upon claim 1 and do not fix its deficiencies and are therefore also rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grabau (US 2010/0129229).
Regarding claim 1, Grabau teaches a water intrusion prevention system [[(1)]] for mounting on a turbine blade (102) being in a maintenance position, 
wherein a central axis (Fig 2) of the water intrusion prevention system is at least substantially parallel to a longitudinal axis of the turbine blade (Fig 2) if the water intrusion prevention system is mounted on the turbine blade, 
the water intrusion prevention system comprising: 
a connecting means (103) adapted for removably fixing the water intrusion prevention system on the turbine blade ([0007]); 
a collar sheet (see annotated Fig 2 below) disposed on the connecting means and having a collar portion (lower portion of collar sheet) protruding 
an umbrella sheet (see annotated Fig 2 below) disposed over the connecting means, the umbrella sheet covering an upper side of the connecting means (Fig 2) and protruding laterally downwards away from the connecting means round about the turbine blade (Fig 2) if the water prevention system is mounted on the turbine blade; 
wherein the umbrella sheet sealingly adjoins the collar portion ([0032]).

    PNG
    media_image1.png
    296
    817
    media_image1.png
    Greyscale

Regarding claim 15, Grabau teaches a method of protecting a working platform mounted on a turbine blade being in a maintenance position from rain ([0007]), comprising the step of mounting a water intrusion prevention system according to claim 1 on the turbine blade ([0032]).
Allowable Subject Matter
Claims 3, 4, 6, 7, 11, 14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Grabau sets forth both the collar and the umbrella sheet, but it does not teach nor suggest the idea of a coat sheet which is a key structural limitation found in claim 2, which several other claims depend from.  Scurlock (US 3991583) is another piece of close prior art, and while it teaches providing an enclosure for maintenance around a pipe, it does not teach nor suggest the coat sheet, nor does it teach or suggest an umbrella sheet.  Nor would it be obvious to combine the teachings of Scurlock with the teachings of Grabau to modify Grabau.
Further while Scurlock may teach a clamping means as a way to attach the enclosure to the pipe, that teaching could not be reasonably incorporated into the invention of Grabau.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Thiessen (US 9828787) teaches a tent to surround part of a wind turbine tower while maintenance is performed.  Matherne (US 3783906) teaches a cover around a pipe to protect a worker from the elements during maintenance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/IGOR KERSHTEYN/           Primary Examiner, Art Unit 3745